        Case 1:20-cv-03984-KPF Document 30 Filed 02/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANTONIO GRAHAM,

                           Plaintiff,

                    -v.-

NEW YORK CITY DEPARTMENT OF                           20 Civ. 3984 (KPF)
CORRECTION; KISA SMALLS, WARDEN,
                                                            ORDER
NORTH INFIRMARY COMMAND, NEW
YORK CITY DEPARTMENT OF
CORRECTION; CITY OF NEW YORK; NEW
YORK STATE DIVISION OF PAROLE,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      On January 6, 2021, the Court ordered Plaintiff to show cause, by

January 31, 2021, why this case should not be dismissed for failure to

prosecute. (Dkt. #27). To date, Plaintiff has not responded to the order to

show cause nor otherwise communicated with the Court. Accordingly, this

case is DISMISSED without prejudice. The Clerk of Court is directed to

terminate all pending motions, adjourn all remaining dates, and close this

case. The Clerk of Court is directed to mail a copy of this Order to Plaintiff.

      SO ORDERED.

Dated: February 5 2021
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge
